        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 1 of 25. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF OHIO

                                EASTERN DIVISION


UNITED STATES OF ANIIERICA,                CIVIL ACTIttN NO:

                  Plainti範                 JUDGE
             V.


$1,117,369.001N U.S.CURRENCY;
                                           CONIIPLAINT IN FOMEITURE
$390,316.00 1N UoS.CUttNCY;

$363,588.001N U.S.CUЩ NCY;

$99,864.001N U.S,CUЩ NCY;

$48,850.001N U.S.CUttNCY;

$15,027.001N U.S.CUttNCY;

ASSORTED COIN COLLECTION,NOTES,
GOLD,STANIIPS&JEWELRY;

$H4,714.001N U.S.CUЩ NCY;

$239,900.001N U.S.CUЩ NCY;

$98,053.001N U.S.CUttNCY;

$49,000.001N U.S.CUЩ NCY;

$5,715.001N UoS.CUЩ NCY;

ASSORTED SILVER AND GOLD COIN
COLLECTION AND ASSORTED SILVER
BARS;

MEN'S ROLEX WATCH;
           Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 2 of 25. PageID #: 2




WOMEN'S ROLEX WATCH;
$11,018.001N U.S.CUttNCY;

$20,098.001N U.S.CUttNCY;

$20,000.001N U.S.CUttNCY;

ASSORTED COIN COLLECTION;

$8,677.001N U.S.CUЩNCY;

$14,550.001N U.S.CUttNCY;

$1,500.001N U.S.CUttNCY;

$13,000.00 1N UoS.CUttNCY;

$5,272.001N U.S.CUttNCY;

$4,057.001N U.S,CUttNCY;

$6,108.001N UoS.CUЩNCY;

2015 ⅣIERCEDES BENZ S550,VIN:
WDDUG8FB5FA103038;
2017 NIIERCEDES BENZ GLC,VIN:
WDCOG6EB8HF152359;

2015 CADILLAC ESCALADE,VIN:
lGYS4BK」 8FR151391;

2012 MERCEDES BENZ S¨ Class,VIN:
WDDNG9EB6CA449428;
uAL PROPERTY LOCATED AT 603
BELLFLOWER AVENUE,CANTON OHIO,
PPN:02‐ 14109;                             )

                                           )
REAL PROPERTY LOCATED AT 5692
FOXCHASE PATH,CLINTON,OHIO PPN:
24…   13481;and,                           )

                                           )
                                               つ４
       Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 3 of 25. PageID #: 3



REAL PROPERTY LOCATED AT 2231
DUNKEITH DRIVE NW,CANTON,OHIO
PPN:18-00171.

                                                  Defendants.



       NOW COⅣ IES                                   plaintitt thc United States ofAmcrica,by Justin E.Herdman,United

States Attorlley for thc Northerll District of Ohio,and Phillip J.Tripi,Assistant U.S.Attorlley,


and flles this Complaint in Forfciture,alleging on infollllation and beliefthe fol10wing:


                                                       JURISDICT10N AND INTRODUCT10N
        l.   This Court hasjurisdiction over this′                              ′rθ ″procceding   pursuantto 28 U.S.C.

§
§1345    and 1355.

       2.         This Court has venue in this matter pursuant to 28 U.S.C. S 1395.

       3.        The following defendant assets were seized from multiple locations in the

Akron/Canton, Ohio area on July 1I,2078, by the United States Secret Service and the Intemal

Revenue Service and are currently in the custody of the federal government:
                ａ
                ．ｂ． ｃ




                                                   $1,117,369.00 in U.S. Currency;
                                                   $390,316.00 in U.S. Currency;
                    ．ｄ． ｃ




                                                   $363,588.00 in U.S. Currency;
                                                   $99,864.00 in U.S. Currency;
                        ．■ ｇ




                                                   $15,027.00 in U.S. Currency;
                                                   Assorted Coin Collection, Notes, Gold, Stamps & Jewelry;
                           ．ｈ．ｉ．・．ｋ．Ｌ ｍ ｎ




                                                   5114,714.00 in U.S. Currency;
                                                   $239,900.00 in U.S. Currency;
                                                   $98,053.00 in U.S. Currency;
                                Ｊ




                                                   $49,000.00 in U.S. Currency;
                                                   $5,715.00 in U.S. Currency;
                                                   Assorted Silver and Gold Coin Collection and Assorted Silver Bars;
                                                   Men's Rolex Watch;
                                        ．ｏ




                                                   Women's Rolex Watch;
                                          ．ｐ




                                                   $11,018.00 in U.S. Currency;
                                           ．ｑ




                                                   $20,098.00 in U.S. Currency;
                                             ．ｒ




                                                   $20,000.00 in U.S. Currency;
                                              ．




                                                   Assorted Coin Collection;
        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 4 of 25. PageID #: 4



                   s.     $8,677.00 in U.S. Currency;
                   t.     $14,550.00 in U.S. Currency;
                   u.     $1,500.00 in U.S. Currency;
                   v.     $13,000.00 in U.S. Currency;
                   w.     $5,272.00 in U.S. Currency;
                   x.     $4,057.00 in U.S. Currency; and
                   y.     $6,108.00 in U.S. Currency;

       4.          Subsequent to the seizure, the Internal Revenue Service commenced

administrative forfeiture proceedings against the above-described defendant assets. The

following claims were made, thereby necessitating the filing of this judicial forfeiture action:

       a.          On October 3, 2018, Rocco and Trisha Femrccio filed claims to the following

defendant assets:

              1.          51,117,369.00 in U.S. Currency;
              2.          $390,316.00 in U.S. Currency;
              1
              J.          $363,588.00 in U.S. Currency;
             4.           $99,864.00 in U.S. Currency;
              5.          $15,027.00 in U.S. Currency; and,
              6.          Assorted Coin Collection, Notes, Gold, Stamps & Jewelry.

       b.         On October 11, 2018, Joshua Jay filed a claim to   $   180,721 .00 of defendant




       c.         On October 1,2018, Todd and Christina DiMichele filed a claim to the defendant

$114,714.00 in U.S. Currency.

                  On October 5,2018, Christos Karasarides, Jr. (hereinafter "Christos Karasarides")

filed claims to the following defendant assets:

                  1.     $239,900.00 in U.S. Currency;
                  2.     Assorted Silver and Gold Coin Collection and Assorted Silver Bars; and,
                  3.     Men's Rolex Watch.


                  On October 5,2018, Melissa Bragg filed claims to the following defendant assets:

                  1.     $98,053.00 in U.S. Currency;
          Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 5 of 25. PageID #: 5



                    2.     $49,000.00 in U.S. Currency;
                    3.     $5,715.00 in U.S. Currency;
                    4.     $11,018.00 in U.S. Currency; and,
                    5.     Women's Rolex Watch.

          f.        On October 5,2078, Ronald DiPietro filed claims to the following defendant
assets:

                    1.     $20,098.00 in U.S. Currency;
                    2.     Assorted Coin Collection;
                    3.     $8,677.00 in U.S. Currency; and,
                    4.     $14,550.00 in U.S. Currency.

          g.        On October 5,20lS,TyraZwickfiled a claim to the defendant $20,000.00 in U.S.

          Currency.

          h.        On October 5,2018, Thomas Helmick filed claims to the following defendant

          assets:

                    1.     S1,500.00 in U.S. Currency; and,
                    2.     $13,000.00 in U.S. Currency.

          i.        On October 5,2018, Mary Helmick filed a claim to the defendant $5,272.00 in

          U.S. Currency.

          j.        On October 24,2018, Nicole Shaheen filed a claim to the defendant $4,057.00 in

          U.S. Currency.

          k.        On October 12,2078, Marcelle Audi filed a claim to the defendant $6,108.00 in

          U.S. Currency.

          5.        The defendant $48,850.00 in U.S. Currency was seized on July 20,2018, in Fort

Lauderdale, Florida. The seizure was made by the Internal Revenue Service and is currently in

the custody of the federal government.

          6.        Subsequent to the seizure, the Internal Revenue Service commenced

administrative forfeiture proceedings against the defendant $48,850.00 in U.S. Currency. On
        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 6 of 25. PageID #: 6



October 3,2018, a claim to the defendant $48,850.00 in U.S. Currency was submitted in the

administrative forfeiture proceeding by Rocco and Trisha Femrccio, thereby necessitating the

filing of this judicial forfeiture action.

        7.        Additionally, the complaint names the following motor vehicles      as defendant

properties:

                  a.      2015 Mercedes Benz 5550, VIN: WDDUG8FB5FA103038;

                  b.      2017 Mercedes Benz GLC, VIN: WDC0G6EB8HFL52359;

                  c.      2015 Cadillac Escalade,    VN:   lGYS4BKJ8FRl51391; and,

                  d.      2}72Mercedes Benz S-Class, VIN: WDDNG9EB6CA449428.

        8.        Additionally, the complaint names the following real properties as defendant

properties:

                  a.      Real Property located at 603 Bellflower Avenue, Canton Ohio, PPN: 02-
                          14109;

                  b.      Real Property located at 5692 Foxchase Path, Clinton, Ohio, PPN: 24-
                          13481; and,

                  c.      Real Property located at2231 Dunkeith Drive NW, Canton, Ohio, PPN:
                          I 8-00171 .


        9.        The above-named defendant properties are subject to forfeiture to the United

States pursuant   to   18 U.S.C. SS   981(a)(1XC) and 1955(d), because they constitute or are derived

from proceeds traceable to a violation of 18 U.S.C. S 1955; and"/or are property, including

money, used in a violation of 18 U.S.C. S 1955; and/or pursuant to l8 U.S.C. $ 981(a)(1)(A)

because they were involved in money laundering in violation        of 18 U.S.C.   SS 1956 and 1957   .



                                              FORFEITURE

         10.      Christos Karasarides, Melissa Bragg, Christopher A. Karasarides, Rocco



                                                     6
       Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 7 of 25. PageID #: 7



Femrccio, Trisha Femrccio, Todd DiMichele, Christina DiMichele, Thomas Helmick, Nicole

Shaheen, Ronald DiPietro, Jason Kachner,        TyraZwick, and others (hereinafter collectively

referred to as "the coconspirators") are involved in operating illegal gambling businesses

located in Stark County, Ohio, and concealment and money laundering of illegal proceeds from

those businesses.

        1   1.   The coconspirators utilize nominees to conceal the true ownership and

management of the illegal gambling businesses and to aid in the concealment from law

enforcement of income and assets generated from the operation of those illegal gambling

businesses. Often, individuals listed as owners on off,rcial paperwork are not truly the owners

and the actual owners are not listed on official paperwork.

        12.      In so doing, the coconspirators engage in financial transactions to conceal the

nature, source, location, ownership and control of proceeds generated from the operation       of

their illegal gambling businesses.

        13.      Since the operation of their illegal gambling businesses generate large amounts

of cash, Christos Karasarides, Melissa Bragg, Christopher A. Karasarides, Rocco Femrccio,

Trisha Femrccio, Todd DiMichele, Christina DiMichele, Thomas Helmick, Nicole Shaheen,

Ronald DiPietro, Jason Kachner, TyraZwick and others hoard significant amounts of cash at

various locations, including at their residential properties, their business properties, and in safe

deposit boxes to avoid the seizure of the proceeds of their illegal gambling businesses by law

enforcement.

        14.      Through   a   joint investigation by the Internal Revenue Service, Criminal

Investigation (IRS-C!, the U.S. Food & Drug Administration-Office of Criminal

Investigations (FDA-OCI), the United States Secret Service (USSS), the Federal Bureau          of
        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 8 of 25. PageID #: 8



Investigations (FBI), the Department of Treasury Office of Inspector General (OIG) and the

Ohio Casino Control Commission (OCCC), it was learned that the following establishments,

among others, were operating as illegal gambling businesses in Stark County, Ohio, in violation

of numerous provisions of the State of Ohio Revised Code at various times between 2013 and

2018:

                 "Skilled Games Win Win Win,777;"
                 "Winner's World," formerly known as "Myers Lake Skill Games;"
                 "West Tuscarawas Skill Games;"
                 "Eastbury Bowling Center;"
                 "Belden Intemet Connection;"
                 "Gametastic" also known as "Match Play 777;"
                 "Skilled Shamrock;" and
                 "Redemption Skill Games 777."

        15.      Each of the establishments enumerated in the previous paragraph provided

games of chance in the form of slot machines, video slot machines, and/or video poker-type slot

games. These machines and games are designed to allow patrons to insert cash into the bill

receptor, require the patron to push a button to initiate the slot machine or video pokertype

games, and offer cash payouts for certain combinations on the reel or the video gaming device,

with cash payouts issued to wiruring patrons on-site by an employee of the gambling

establishment.

        16.      The illegal gambling businesses named above accommodate a large number         of
patrons and a high volume of wagered slot    plays.   Such establishments are cash intensive and

extremely profitable. Due to the illegal nature of the businesses, coconspirators typically

attempt to shield huge amounts of proceeds from detection by law enforcement through money

laundering or by hoarding the cash until it safely can be reintroduced into the American

financial system without raising suspicion as to its illegal source.


                                                  8
       Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 9 of 25. PageID #: 9



                                       F.D. Enterprisesr lnc.

        17.     Rocco Femrcio is married to Trisha Femrccio.

        18.     Todd DiMichele is married to Christina DiMichele.

        lg.     On July 25,2005,F.D. Enterprises, Inc. was incorporated. Papers filed with the

State of Ohio list Christina DiMichele and Trisha Femrccio as the incorporators and Todd

DiMichele   as the statutory agent.


        20.     Financial records and other documents related to F.D. Enterprises, Inc. are stored

at the Femrccio residence located in Akron, Ohio, and at his business, Liberty Vending, located

in Canton, Ohio.

        21.     Todd DiMichele opened corporate bank accounts in the name of F.D.

Enterprises, Inc. at Citizens Bank and Fifth Third Bank.

        22.     Checks drawn on F.D. Enterprises, Inc. bank accounts are deposited into

personal checking accounts that belong to Rocco Femrccio and Todd DiMichele.

       23.     Between 2013 and 2017 , Todd DiMichele had aggregate eamings of at least

$421,000.00 and Rocco Femrccio had aggregate earnings of at least$322,000.00 from F.D.

Enterprises, Inc.

              Illegal Gambling Businesses associated with F.D. Enterprises,Inc.

       24.     "Skilled Games Win Win Win,77'/ ," located at 3034 Martindale Road NE, Plain

Township, Ohio, is an illegal gambling business, providing patrons with slot machines rather

than games of skill.

       25.     In2013,2014, and 2015, the skill games permit for Skilled Games Win Win Win

777 was obtained from the township in the business name of F.D. Enterprises and Todd

DiMichele was listed   as the   owner. In2016,2017,   and 2018, the skill games permit listed J.J.
      Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 10 of 25. PageID #: 10



Vending as owner. J.J. Vending is owned by John L. Jones, a known associate of Rocco

Ferruccio.

         26.     "'Winner's World," formerly known as "Myers Lake Skill Games," located 1400

Whipple Avenue, Canton Township, Ohio, is an illegal gambling business, providing patrons

with slot machines rather than games of skill.

        27.      In2013,2014, and 2015, the skill games permit for Winner's World was

obtained by Todd DiMichele and F.D. Enterprises. In2016 until November 2017 the skill

games permit was in Todd DiMichele's      name. During    these years, payments for the permits

were often made by F.D. Enterprises.

        28.      During this same period of time, "West Tuscarawas Skill Games," located at

3802 W. Tuscarawas, Canton, Ohio, provided slot machines for illegal gambling, but was

closed sometime during or prior to 2018.

        29.      Todd DiMichele had an ownership interest in West Tuscarawas Skill Games

prior to its closure.

        30.      Rocco Femrccio stores slot machines and other video gambling machines at his

company, Liberty Vending, located in Canton, Ohio.

        31.      Rocco Femrccio stores business records for the above-named illegal gambling

businesses at his residence and at Liberty Vending, including envelopes containing weekly

receipts for expenses incurred at each illegal gambling business for the years 2013 through

2016.

        32.      The records for this time period demonstrate that deposits into F.D. Enterprises,

tnc. Uank accounts often match exactly an amount handwritten on the weekly envelopes for the




                                                 10
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 11 of 25. PageID #: 11



illegal gambling businesses. An analysis has been done of the records, from which average

weekly profits could be determined for each illegal gambling business.

        33.     Based on the analysis, the average annual profit, at a minimum, for Skilled

Games   win win win,777 is $387,284.04, winner's world is$233,443.60, and west

Tuscarawas    Skill Games is $267,37 6.20.

        34.     Between 2013 and20l7, Todd DiMichele made numerous cash deposits into

F.D. Enterprises bank accounts.

                 Eastbury Bowling Center Associated With Rocco Ferruccio

        35.     Eastbury Bowling Center is located at 3000 Atlantic Blvd NE, Canton, Ohio.

        36.     Five "Pot-O-Gold" illegal video slot machines are available to patrons   of
Eastbury Bowling Center.

        37.     Rocco Femrccio owns Eastbury Bowling Center and the five video slot

machines, as well as the real property in which that business is located.

        38.     The profits from the video slot machines total $200 to $300 daily during the

summer, and from $700 to $1,000 daily, during the winter.

        39.     Approximately once a week, Rocco Femrccio picks up the cash generated by the

video slot machines from Eastbury Bowling Center.

        40.    As supported by an analysis of business records, the illegal gambling businesses

affiliated with Todd DiMichele generated more than $800,000 yearly profit and those affiliated

with Rocco Femrccio generated more than $1,000,000 yearly profit.

        41.    In July of 2018, F.D. Enterprises paid a permit/license fee to the City of Canton

in the amount of $5,800.00 related to the operation of 29 skill games. According to the

document, F.D. Enterprises, located at 3151 Mahoning Road NE, Canton, Ohio, is associated

                                                11
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 12 of 25. PageID #: 12



with Todd DiMichele. The 29 skill machines are located throughout the City of Canton, which

included the Eastbury Bowling Center, which permit further referenced five Pot Of Gold

devices to be placed at that location.

          42.   One of the five applications for the device permits on behalf of the Eastbury

Bowling Center location listed the business owner as T. Femrccio and listed F.D. Enterprise         as


the owner of the device. That application had originally listed the owner as Todd Dean

DiMichele; however, his name was crossed out and replaced with F.D. Enterprise.

          43.   In August of 1983, Rocco M. Femrccio registered with the Ohio Secretary of

State as the incorporator and registered agent for R. R.   & F., Inc., which is a corporation for

profit.   On the application, the mailing address for Rocco Femrccio was listed as 401 High SW,

Canton, Ohio 44707, which is the mailing address for Rocco Femrcio's company, Liberty

Vending.

          44.   In March of 2016, R. R. & F., Inc., with an address of 3000 Atlantic Blvd NE,

Canton, Ohio 44705, conducted a Fictitious Name Registration of the entity Eastbury Bowling

Center with the Ohio Secretary of   State. The nature of the business conducted is listed    as a

bowling alley with an address of 3000 Atlantic Blvd NE, Canton, Ohio 44705. Rocco

Femrccio signed the application for Fictitious Name Registration, providing the address of 3000

Atlantic Blvd NE, Canton, Ohto 44705.

   Illegal Gambling Establishments Associated with Karasarides, Bragg, and DiPietro

          45.   Melissa Bragg is married to and resides with Christos Karasarides     at223l

Dunkeith Drive NW, Canton, Ohio 44708.

       46.      Melissa Bragg is the titled owner and manager of an illegal gambling business

named "Belden Internet Connection," located at 4623-4627 Whipple Avenue NW, Canton,


                                                12
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 13 of 25. PageID #: 13



Ohio 44718.

        47.     Nicole Shaheen worked    as an employee at Belden   Intemet Connection from

2012 to 2018.

        48.     In July of 2018, Belden Internet Connection provided approximately 40 slot

machines with cash payouts to its patrons.

        49.     Christos Karasarides has an extensive criminal history involving illegal gambling

and money laundering, including the    following: He was arrested on Money Laundering       and

Operating a Gambling House charges in 2005 in relation to his operation of an illegal gambling

business in Stark County, Ohio, which involved the seizure of slot machines and approximately

$140,000.00 in United States currency; and    on April24,2ll4,Christos Karasarides was

convicted of Conspiracy to Launder Monetary Instruments, among other charges, in Case No.

5:13CR0103, in the United States District Court for the Northern District of Ohio.

        50.     In August of 2011, Christos Karasarides hoarded $18,000 in U.S. currency, 549

silver coins, 10 silver bars, and possessed several computers and various other documents

related to his gambling and money laundering violations, at his residence at 2231 Dunkeith

Drive NW, Canton, Ohio.

       51.      In20l1, Melissa Bragg admiued     she owned and operated Belden Internet Cafe,

also known as MJB Connection,LLC, Belden Internet Connection and Belden Entertainment;

that she had five employees working for her; that she earned about $100,000 ayear from the

cafe; and that the cafe gave out cash prizes to patrons.

        52.     In March of 2013, Christos Karasarides and Melissa Bragg had a cash hoard of

approximately $80,000 in U.S. currency at their residence located at2231 Dunkeith Drive NW,

Canton, Ohio.

                                                 13
        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 14 of 25. PageID #: 14



         53.    In2009, Melissa Bragg registered MJB Connection, LLC also known as Belden

Intemet Connection with the Ohio Secretary of State and it operated as an internet gambling

cafe.

          54.   In20l3, Belden Intemet Connection    closed briefly after the Ohio gaming laws

changed and made intemet gambling caf6s illegal.

         55.    Belden Intemet Connection subsequently reopened as a gaming club and utilized

approximately 40 slot machines to operate as an illegal gambling business.

         56.    Thomas Helmick is the nephew of Christos Karasarides.

         57.    On August 18, 2010, Thomas Helmick filed Articles of Incorporation for TRH

Group, LLC with the Ohio Secretary of State. Thomas Helmick is listed as the Statutory Agent

for TRH Group, LLC.

         58.    On February 4,2011, Thomas Helmick and Christos Karasarides opened a bank

account with Huntington National Bank in the name of TRH Group, LLC.

         59-    Thomas Helmick is listed as the President and CEO of the TRH Group, LLC and

Christos Karasarides is listed as a family member on the bank account, for which both have

signature authority.

         60.    On December 15, 20l6,Thomas R. Helmick filed Articles of Incorporation for

TRH Group , LLC with the Secretary of State for the State of Florida, listing himself   as the

listed officer of TRH Group, LLC.

         61.    Thomas Helmick owns and operates an illegal gambling business known as

"Redemption Skill Games 777," located at2824 and2826 Whipple Avenue NW, Canton, Ohio

44708, the same address that Thomas Helmick lists on paperwork as the address for TRH

Group, LLC.

                                               14
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 15 of 25. PageID #: 15



        62.         On July 11,2018, Thomas Helmick kept defendants $13,000.00 in U.S. currency

and $1,500.00 in U.S. currency at his residence, which cash was money generated by TRH

Group LLC.

        63.         Jason Kachner and Rebecca Kachner are married.

        64.         From at least 2015, through July I1,2018, Jason Kachner had an ownership

interest in and operated two illegal gambling businesses: Redemption Skill Games 777,

located at2824 and2826 Whipple Avenue NW, Canton, Ohio 44708 and Skilled Shamrock

located at 4225 Hills and Dales Road NW, Canton, Ohio 44708.

        65.         Slot machines were made available for patrons to play with cash at both

businesses.

       66.          On January 11, 2018, Rebecca Kachner rented a locker at the YMCA located at

14215. Nickelplate Street, Louisville, Ohio.

       67.      Between January 11,2018, and February 21,2018, Rebecca Kachner concealed

a cash hoard   of   $241 ,266.00   in U.S. Currency inside the locker.

       68.      On July 11,2018, Redemption Skill Games 771had approximately 72 slot

machines available for illegal gambling and approximately $22,008.00 in U.S. cunency on site,

employing approximately nine workers to support the illegal gambling operation.

       69.      On a weekly basis, Redemption Skill Games 777 generuted approximately

$20,000 in proceeds from the illegal gambling operation.

       70.      On July 11, 2018, Skilled Shamrock had 28 slot machines available for illegal

gambling, approximately $23,243 in U.S. currency on site, and employed approximately seven

workers to support the illegal gambling operation.

       7I.      Skilled Shamrock generated over $6 million in proceeds from illegal gambling

                                                     15
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 16 of 25. PageID #: 16



operation during the period 2014   through})l7.

        72.      Ronald DiPietro is an accountant who has served as a tax retum preparer for

Christos Karasarides and Melissa Bragg.

        73.      TyraZwickis the known girlfriend of Ronald DiPietro and lives with him at

5692Fox Chase Path, Clinton, Ohio 44216. That property is in the joint names of Ronald

DiPietro and Tyra Zwick.

       74.      Ronald DiPietro is the owner of "Gametastic" also known as "Match Play 777,"

located at 4220 12th Street NW, Canton, Ohio 44708 and "skilled Shamrock" located at 4225

Hills and Dales Road NW, Canton, Ohio 44708. Both establishments are illegal gambling

businesses   providing slot machines and cash payouts to patrons.

       75.      Ronald DiPietro stored business records at his office located at 3414 West

Tuscarawas Street, Canton, Ohio 44708, including financial information detailing the gross

receipts, expenses, net profit, and skim generated at Gametastic and Skilled Shamrock from

2014 through 2018.

       76.      Between 2014 md 2018, Michael Moneypenny, a known associate of Ronald

DiPietro, stored on a computer located at his residence in Norton, Ohio, financial information

detailing the gross receipts, expenses, net profit, and skim generated at Skilled Shamrock.

Additional records for Skilled Shamrock were stored on a computer in the possession of Ronald

DiPietro.

       77.      Ronald DiPietro along with Christos Karasarides and Jason Kachner, have

ownership interest in multiple illegal gambling businesses in Stark County, Ohio.

       78.      Business records establish that the weekly net proceeds of the illegal gambling

activities at Skilled Shamrock for 2012 through January, 201.8, were divided in half. One of

                                                t6
      Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 17 of 25. PageID #: 17



the halves of the weekly profit was further divided each week between Ronald DiPietro, who

received approximately 66.660/o of that amount, and Christos Karasarides, who received

approximately 33.33Yo of that amount. The remaining 50oh split of the weekly profit is

provided to an unknown coconspirator or coconspirators.

        79.     As detailed in the business records of Gametastic, also known as Match Play

777,between 2015 and2077, Ronald DiPietro received approximately 55o/o of the weekly

profits from that illegal gambling business.

        80.     Between 2014 and2018, Ronald DiPietro's split of the profits from Skilled

Shamrock totaled $1,166,438.03 and Christo Karasarides' split of the profits was $583,183.50.

        81.    Between 2015 and 2017, Ronald DiPietro's split of the profits from Gametastic

also known as Match Play 777 was $954,182.00.

        82.    Ronald DiPietro received more than $2,000,000 from two of the illegal gambling

businesses. Ronald DiPietro has made mrmerous cash deposits into his personal account no.

x9969 at Citizens Bank (formerly known as Charter One Bank) and personal account no. x9564

at HuntingtonNational Bank, from 2014 through 2018.

               Money Laundering of Motor Vehicles and Real Property

        83.    Christos Karasarides' and Melissa Bragg's primary source of eamings and

income is from their ownership and/or operation of illegal gambling businesses.

       84.     Christos Karasarides and Melissa Bragg use the vast cash proceeds of their

illegal gambling businesses to finance the purchase of two motor vehicles and make payments

on their residence, and to pay off their credit card balances. They both engaged in a pattern   of
laundering the cash proceeds of their illegal activities through financial transactions designed to

conceal the illegal source of their income.

                                                17
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 18 of 25. PageID #: 18



       85.      On April 8, 2015, Melissa Bragg purchased defendant 2015 Cadillac Escalade,

VIN: 1GYS4BKJ8FRl51391, for $73,944.29         and financed most of the purchase price   with an

installment loan numbered x7107 from Huntington National Bank.

       86.      Melissa Bragg made seven monthly cash payments totaling $12,800.00 between

June22,2015 and November 22,2015.

       87.      On June 23,2012, Christos Karasarides purchased defendant 2012 Mercedes-

Benz S-Class,   VN WDDNG9EB6CA449428           for $96,000.75 and financed most of the purchase

price with an installment loan numbered x9034 from Huntington National Bank.

       88.      Monthly payments on the loan were often made with cash. In one instance,

numerous small denomination bills were used in making a loan payment of $1,745.00.

       89.      Between January of 2013 and March of 2018, Melissa Bragg used five separate

credit cards issued by JPMorgan Chase   Bank. During this time period, Bragg   made payments

on the account balances in the aggregate amount of $443,190.42.

       90.      During this same time period, Christos Karasarides made cash payments on

behalf of Melissa Bragg towards the payment of her credit card balances.

       91.      Christos Karasarides and Melissa Bragg reside in defendant real property located

at223l Dunkeith Drive NW, Canton, Ohio PPN:         18-00171.

       92.      Christos Karasarides purchased the defendant real property in2009 by land

contract and has made payments from income that he and Bragg made from their illegal

gambling businesses.

       93.      While Christos Karasarides was incarcerated for approximately one year on a

federal money laundering conviction, Melissa Bragg provided college student Christopher A.

Karasarides (son of Christos Karasarides, Jr,) with the funds for the mortgage payments on the

                                               18
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 19 of 25. PageID #: 19



land contract for the defendant real property.

        94.     In2015, Melissa Bragg stated that she was making the land contract payments on

the defendant real property out of her earnings from Belden Internet Connection.

        95.     Between 2072 and2016, Christopher A. Karasarides had cash deposits totaling

$130,269.00 into his PNC Bank personal checking account no. x361     1.


        96.     Ronald DiPietro used funds from his bank account which contained large cash

deposits from income derived from illegal gambling businesses and laundered a portion of that

money by using funds from Citizens Bank account no. x9969 to purchase assets that he

currently owns, thereby concealing the nature, source, location, ownership, and control of the

proceeds.

        97.     Between 2013 and201'7, Ronald DiPietro made substantial cash deposits into his

personal and business bank accounts.

        98.    To conceal the large amounts of cash he derived from his interest in illegal

gambling businesses, Ronald DiPietro engaged in the practice of transferring the deposited cash

from one bank account to another, occasionally on the same day the initial cash deposit was

made.

        99.    The following accounts were funded in part with the proceeds of the illegal

gambling businesses or with comingled moneys which included those proceeds: Citizens Bank

account no. x9969 in the name of Ronald DiPietro; Citizens Bank account no. x8349 in the

name of R   & B Leasing (DiPietro's business), and Citizens Bank account no. x8306, in the

naiheofR&BLeasing.

        100. Through transfers between various    accounts under his control, Ronald DiPietro

comingled the proceeds of the gambling activities with other legitimate funds.

                                                 19
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 20 of 25. PageID #: 20



        101.    Prior to the purchase of a large asset, the transfer amounts from DiPietro's

business accounts into his personal account at Citizens Bank (account no. x9969) would

increase. DiPietro would then typically purchase an asset, or at least make a large initial down

payment, with the funds in his personal account.

        102.    In April of 2013, DiPietro purchased a pear shaped diamond from Alson

Jewelers, Inc. for $60,000. DiPietro made a $30,000 cash payment for the diamond.

        103. If an asset was not paid off completely at time of purchase,    Ronald DiPietro

often made frequent high-amount payments in order to satisfy the loans    quickly. Ronald

DiPietro used cash to make many of these payments.

        104. Ronald DiPietro purchased      defendant real property located at 5692 Foxchase

Path, Clinton, Ohio, PPN: 24-13481, for $385,000.00 on May 28,2015-

        105. Between January 1,2015, and the date the property was purchased,        Ronald

DiPietro made the following aggregate cash deposits into his personal and business accounts:

$46,000 into his personal account no. x9969, $102,685.00 into R & B Leasing account no.

x8349, and $16,574,00 into R & B Leasing account no. x8306.

       106.     Cash deposited into account no. x8349 was transferred to account no. x8306,

usually on the day of the original deposit or the following   day. Immediately before the
purchase   ofthe defendant real estate, $53,000 was transferred from account no. x8306 to

account no. x9969.

        107.    At the closing of the defendant real property, Ronald DiPietro paid $94,253.85

with funds from account no. x9969.

       108. Payments      towards the $285,000.00 mortgage for that same defendant real

property were often made in cash, including seven payments made between June 9, 2015, and

                                                20
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 21 of 25. PageID #: 21



July 3, 2017, for an aggregate total of $31,000.00. In 2018, within three years of the home

loan, the mortgage was satisfied.

        109. On July 25,2014,       Ronald DiPietro purchased defendant 2015 Mercedes Benz

5550, VIN: WDDUGSFBSFAI03038 for $124,824. The funding source for the $50,000.00

down payment came from account no.x9969 and he obtained a loan from PNC Bank to cover

the rest of the purchase   price. That lien was satisfied   less than a year later, on   May 12,2015.

        110. Between March 7,2075 and the day he purchased             the car, July 25,2014, Ronald

DiPietro made cash deposits totaling $13,000.00 into account no. x9969 and $57,600.00 into R

& B Leasing account no. x8349. The money deposited into account no. x8349 was again

immediately transferred to account no. x8306.

        11   1.   On July 24,2015, the day prior to purchasing the defendant motor vehicle,

Ronald DiPietro transferred $30,000.00 from account no. x8306 into account no. x9969.

       ll2.       On December 9, 2016, Ronald DiPietro purchased defendant 2017 Mercedes

Benz GLC,     VN:   WDC0G6EB8HF152359, with a check drawn on account no. x9969 in the

amount of $64,491.88, from Mercedes Benz of Akron to complete the purchase of the vehicle.

       1   13.    From January 7 , 2016 until the car was purchased on Decemb er 9, 2076, Ronald

DiPietro deposited $105,000.00 cash into his personal account no. x9969.

       I14.       On October 12,2077, Ronald DiPietro purchased defendant 603 Bellflower Ave

SW, Canton, OH 44110, PPN: 214109, making a payment that same day to complete the

purchase by wiring $74,003.73 from a Huntington National Bank checking account no. x9564,

in the account name of Ronald DiPietro.




                                                  21
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 22 of 25. PageID #: 22



         115.   Between February 14,2017 and October 12,2017, multiple cash deposits, in the

aggregate amount of $168,000.00 were made into DiPietro's Huntington checking account no.

x9564,

                                         CONCLUSION

         116. In July of 2018, Rocco Femrccio had amassed large cash hoards from the
proceeds of the illegal gambling businesses that he and/or F.D. Enterprise, Inc. acquired and

controlled, including defendant $1,117,369.00 in U.S. Currency at the Femrccio residence in

Akron, Ohio; defendant $390,316.00 in U.S. Currency at the business address of Femrccio's

company, Liberty Vending; defendant $363,588.00 in U.S. Currency hidden in a safe deposit

box in the name of Rocco and Trisha Femrccio at First Commonwealth Bank in Canton, Ohio;

defendant $99,864.00 in U.S. Currency hidden in a safe deposit box at PNC Bank in Akron,

Ohio, in the names of Rocco and Trisha Femrccio; defendant $48,850.00 in U.S. Currency

hidden in a safe deposit box at PNC Bank in Ft. Lauderdale, Florida in the names of Rocco and

Trisha Femrccio; defendant $15,027.00 in U.S. Currency located at the Eastbury Bowling

center; and defendant Assorted coin collection, Notes, Gold, Stamps & Jewelry.

         ll7 . In July of 2018, Todd DiMichele hoarded defendant $114,714.00 in U.S.

Currency in his safe at his residence in Canton, Ohio.

         118. In July of 2018, Christos Karasarides and Melissa   Bragg hoarded large amounts

of cash from their illegal gambling businesses and purchased jewelry and valuable coins and

silver bars from those proceeds, including defendant $239,900.00 in U.S. Currency in a safe

deposit box in the name of Christopher A. Karasarides (son of Christos Karasarides) located at

Chase Bank; the following defendant properties seized from the family residence in various

locations: $98,053.00 in U.S. Currency on the top shelf of the master bedroom closet,
                                                つ乙
                                                つ乙
        Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 23 of 25. PageID #: 23



$49,000.00 in U.S. Currency hidden in a shoe box, and $5,715.00 in U.S. Currency in a desk;

defendant $l1,018.00 in U.S. Currency at Belden Internet Connection; defendant Assorted

Silver and Gold Coin Collection and Assorted Silver Bars; defendant Men's Rolex Watch, and

defendant Women's Rolex Watch.

          119. In July of 2018, Ronald   DiPietro hoarded the following defendant assets:

$20,098.00 in U.S. Currency in the office of his residence, $20,000.00 in U.S. Currency in the

master bathroom of his residence; Assorted Coin Collection in the office of his residence;

$8,677.00 in U.S. Currency and $14,550.00 in U.S. Currency at his business address in Canton,

Ohio.

          120. In July of 2018, Thomas Helmick,      hoarded the following currencies: Defendant

$1,500.00 in U.S. Currency and $13,000.00 in U.S. Currency at two locations at his residence in

Canton, Ohio; and defendant$5,272.00 in U.S. Currency at his mother's address, which is also

the listed address for TRH Group LLC.

         l2l.   In July of 2018, Nicole Shaheen, an employee at Belden Internet Connection and

the sister-in-law of Melissa Bragg, hoarded defendant $4,057.00 in U.S. Currency at her

residence.

         122. In July of 2018, defendant $6,108.00 in U.S. Currency was seized from Winner's
World and represented the proceeds of that illegal gambling business which offered video slot

machines and cash payouts.

         123. The defendant real properties, motor vehicles, and miscellaneous bars, jewelry,
and coins were purchased, in whole or in part, with the proceeds of the illegal gambling scheme

andlor were involved in money laundering.

         124. The defendant currencies are proceeds     of the illegal gambling scheme.

                                                23
     Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 24 of 25. PageID #: 24



        I25.   By reason of the foregoing, the defendant properties are subject to forfeiture to

the United States pursuant to the statutory authority set forth in paragraph   t hereof.
       WHEREFORE, plaintiff prays that this Court enter judgment condemning the defendant

properties and forfeiting them to the United States of America for disposition according to law,

and for such other relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      Justin E. Herdman




                                              By:

                                                      Assistant U.S. Attorney
                                                      Reg. No. 0017767
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      Phone: (216) 622-3769
                                                      Fax: (216)522-7499




                                                24
      Case: 5:18-cv-02927-SL Doc #: 1 Filed: 12/20/18 25 of 25. PageID #: 25



                                          VERIFICATION
STATE OF OH10               )
                                )SS.
COUNTY OF CUYAHOGA)

       I, Phillip J. Tripi, being first duly sworn, depose and say that I am an Assistant United

States Attorney for the Northern   District of Ohio, and one of the attorneys for the Plaintiff in this

action. Under penalty of perjury I depose and say the foregoing Complaint in Forfeiture is based

upon information officially provided to me and is true as I verily believe.




                                                       Assistant U.S. Attorney


       Sworn to and subscribed in my presence this                 day of December, 2018.




                                                                                DIANE SCHNEIDER
                                                                                  NOTARY PUBLIC
                                                                                  STATE OF OH10
                                                                                  CWttFう ES
                                                                                            賢
                                                                                   RECORDED IN
                                                                                CUYAHOGA COUNTY




                                                 25
